Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 9856909 B1).
Re claim 5: Hsu discloses an electronic device (tablet computer 9 in fig 1) comprising: 
a housing (casing body 91 in fig 1) comprising a front face (i.e., front display surface) and a rear face (i.e., back surface) facing away from the front face; 
a support plate (support plate 92 in fig 1) pivotably coupled to the rear face of the housing, the support plate being pivoted around a first axis (rotation axis L1 in fig 7; see column 3, lines 43-46; herein, the linkage spindle 23, the first and second movable 
a hinge structure (hinge device 100 in fig 1) at least partially accommodated in the housing, and configured to pivotably couple the support plate to the housing, wherein the hinge structure comprises: 
a first guide member (mounting seat 1 in fig 2) mounted and fixed to an inner face of the housing (see figs 8-9 and column 3, lines 5-9); 
a second guide member (first linkage set 21 + second linkage set 22 + connection member 3 in fig 4) mounted and fixed to a face of the support plate (see fig 9 and column 3, lines 35-37; herein, the connection portion 32 is connected to the pivot end 921 of the support plate 92); and 
a gear module (first gear set 24, second gear set 25 in fig 2) configured to interconnect the first guide member and the second guide member, and wherein the first axis is located above the rear face outside the housing (see fig 9).  
Re claim 7: Hsu discloses the electronic device, wherein the second guide member (21+22+3) circles around the first axis (L1) as the support plate pivots, and when the second guide member circles around the first axis, the first guide member (1) circles around the first axis in a reverse direction to the second guide member (see figs 8-9 and 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 9856909 B1) in view of Nakada et al. (US 20180239399 A1). 
Hsu discloses the electronic device.
Hsu fails to disclose a flexible layer attached to the support plate at a portion thereof and attached to 36another portion of the rear face at a remaining portion thereof, wherein the first axis is located inside the flexible layer.  
Nakada discloses an electronic device (1 in fig 26; paragraph 59) comprising a flexible layer (surface member 8 in fig 26) attached to a support plate (movable plate 5 in fig 26) at a portion thereof and attached to 36another portion of a rear face of the electronic device (i.e., rear face of chassis 2’ in fig 26) at a remaining portion thereof, wherein a rotation axis (i.e., rotation axis of hinge 7 in fig 22) is located inside the flexible layer.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach a flexible layer to the support plate at a portion thereof and attach to 36another portion of the rear face at a remaining portion thereof such that it provides a smooth surface without a gap over the entire rear surface .
Allowable Subject Matter
Claims 1-4 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, the first guide structure comprising a first curved opening comprising a first straight-toothed inner gear; and the second guide structure comprising a second curved opening comprising a second straight-toothed inner gear, and wherein the first inner gear is engaged with the first spur gear, but is not engaged with the second spur gear, the third spur gear and the fourth spur gear, the second inner gear is engaged with the second spur gear, but is not engaged with the first spur gear, the third spur gear and the fourth spur gear, and each of the first guide structure and the second guide structure is rotatable around the first axis as set forth in the claim.
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, as the support plate pivots, the second guide member circles around the first axis together with the second inner gear so as to rotate the second spur gear, as the second spur gear rotates, the first spur gear rotates in a reverse direction to the second spur gear, and as the first spur gear 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NIDHI THAKER/Primary Examiner, Art Unit 2835